UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number 0-9376 (Check one): x Form 10-K oForm 20-F oForm 11-Ko Form 10-Q o Form N-SAR oForm N-CSR For Period Ended:December 31, 2008 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Innovative Food Holdings, Inc. Full Name of Registrant Former Name if Applicable 3845 Beck Blvd., Suite 805 Address of Principal Executive Office (Street and Number) Naples, Florida 34114 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant received comments issued by the staff of the SEC on a prior filing and such comments are being incorporated into the filing, and as a result, this current report could not be filed within the prescribed time period. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Sam Klepfish (239) 596-0204 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).
